Exhibit CPI INTERNATIONAL, INC. PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement") is made and entered into as of the date of grant set forth on ExhibitA hereto by and between CPI International, Inc., a Delaware corporation (the "Company"), and the individual (the "Grantee") set forth on Exhibit A. A.The Grantee is an employee or consultant of the Company or a Subsidiary, and the Company has determined that it is appropriate, desirable and in the best interests of the Company to issue Restricted Stock Units (as defined below) to the Grantee. B.Accordingly, pursuant to the CPI International, Inc. 2006 Equity and Performance Incentive Plan (the "Plan"), the Company is hereby issuing to the Grantee the number of Restricted Stock Units as set forth on Exhibit A hereto, and in all respects subject to the terms, definitions and provisions of the Plan, which is incorporated herein by reference. C.Unless otherwise defined herein, capitalized terms used in this Agreement shall have the meanings set forth in the Plan. NOW, THEREFORE, in consideration of the mutual agreements contained herein, the Grantee and the Company hereby agree as follows: 1.Restricted Stock Units. 1.1Issuance of Restricted Stock Units.In consideration of the Grantee's service as an employee or consultant of the Company or a Subsidiary, the Company is hereby issuing to the Grantee the number of Restricted Stock Units set forth on Exhibit A.Each "Restricted Stock Unit" represents the contingent right to receive in the future one share of common stock of the Company, $.01 par value ("Common Stock"), and is subject to the conditions and restrictions on transferability set forth below and in the Plan. The Restricted Stock Units will be credited to the Grantee in an unfunded bookkeeping account established for the Grantee and will not be represented by certificates. 1.2Restrictions on Transfer of Restricted Stock Units. The Restricted Stock Units may not be sold, assigned, transferred, conveyed, pledged, exchanged or otherwise encumbered or disposed of (each, a "Transfer") by the Grantee, except to the Company.Any purported Transfer in violation of the provisions of this Section 1.2 shall be void AB INITIO, and the other party to any such purported transaction shall not obtain any rights to or interest in the Restricted Stock Units.In addition, the Grantee may not Transfer Common Stock received upon the vesting of Restricted Stock Units unless such shares of Common Stock are registered pursuant to the Securities Act of 1933 (the "Securities Act") or are transferred under Rule 144 promulgated under the Securities Act or unless the Company and its counsel agree with the Grantee that such Transfer is not required to be registered under the Securities Act. 1.3Vesting; Forfeiture of Restricted Stock Units. 1.3.1Upon vesting of a Restricted Stock Unit, such Restricted Stock Unit will be converted into one share of Common Stock, and the Grantee will be issued one share of Common Stock for each such Restricted Stock Unit that has vested, which shares of Common Stock shall be free of any restrictions other than those imposed pursuant to applicable securities laws. 1.3.2This grant of Restricted Stock Units shall be broken up into two (2) tranches (each a "Tranche") as follows: 1.3.2.1 Tranche One shall consist of one-half of the Restricted Stock Units. 1.3.2.2 Tranche Two shall consist of one-half of the Restricted Stock Units. 1.3.3Except as provided in Section 1.3.7 or 1.3.8 below, the Restricted Stock Units shall become vested on the first date on which both the Time Vesting Condition (described below) and the Performance Condition (described below) are satisfied with respect to such Restricted Stock Units. 1.3.4Time Vesting Condition.The "Time Vesting Condition" shall be satisfied with respect to twenty-five percent (25%) of the Restricted Stock Units in each Tranche on the third (3rd) Trading Day (as defined below) following the Company's issuance of its press release reporting first quarter financial results in fiscal year 2010, but no later than the end of February 2010.On the third (3rd) Trading Day following the Company's issuance of its press release reporting first quarter financial results in each subsequent fiscal year, and in no case later than the end of February of each subsequent year, the Time Vesting Condition shall be satisfied with respect to an additional 25% of the Restricted Stock Units in each Tranche, until the Time Vesting Condition has become satisfied with respect to 100% of the Restricted Stock Units in each Tranche. 1.3.5Performance Conditions.If the Average Stock Price (as defined below) during any Applicable Trading Period (as defined below) equals or exceeds the Price Threshold (as defined below) with respect to a Tranche, the "Performance Condition" shall be deemed to be satisfied with respect to all of the Restricted Stock Units in such Tranche on the third (3rd) Trading Day after the issuance of the Company's next press release publicly reporting quarterly or annual financial results, but no later than the end of the calendar month in which such press release would otherwise customarily occur. 1.3.6Defined Terms. 1.3.6.1 "Applicable Trading Period" means a period of twenty consecutive Trading Days (as defined below) during the Performance Period (as defined below). 1.3.6.2 "Average Stock Price" means the average, for any Applicable Trading Period, of (i) the last reported sales price of a Share for each Trading Day in the Applicable Trading Period, as reported on the principal national securities exchange on which the Shares are listed or admitted for trading or (ii) if the Shares are not listed or admitted for trading on any national securities exchange, the average of the highest bid and lowest asked prices for a Share in the domestic over-the-counter market as reported by Pink OTC Markets, Inc., or any similar organization for each Trading Day in the Applicable Trading Period. The Average Stock Price shall be appropriately adjusted to reflect any Share Adjustment Transaction (as defined below) which impacts an Applicable Trading Period. 1.3.6.3 "Performance Period" shall mean the period beginning on the twentieth (20th) day following the Date of Grant and ending on the third (3rd) Trading Day after the issuance of the press release publicly reporting first quarter financial results for fiscal year 2019, but in no case later than the end of February 2019. 1.3.6.4 "Price Threshold" shall mean, (i) with respect to Tranche One, $13.50; and (ii) with respect to Tranche Two, $16.00. Each Price Threshold shall be appropriately adjusted to reflect any Share Adjustment Transaction during the Performance Period. 1.3.6.5 "Share Adjustment Transaction" shall mean (i) a stock dividend with respect to the Shares, (ii) the subdivision of the Shares (by stock split, reclassification or otherwise) into a larger number of shares, (iii) the combination (by reverse stock split or otherwise) of the Shares into a smaller number of shares or (iv) a transaction which has similar effect. 1.3.6.6 "Trading Day" shall mean a day on which the principal national securities exchange on which the Shares are listed or admitted to trading is open for trading, or if the Shares are not listed or admitted to trading on any national securities exchange, any day other than a Saturday, Sunday, or other day on which commercial banking institutions in New York, New York are required or authorized by law to remain closed. 1.3.7In the event that (i) a Change of Control occurs and the Shares are converted into the right to receive cash, other securities or other property, or (ii) a Change of Control occurs and the Shares remain outstanding but are no longer publicly traded (or the Company is taken private by the Cypress Group or affiliates thereof), then the Performance Conditions shall no longer be applicable and the vesting of the Restricted Stock Units shall be subject to the Time Vesting Condition only.In addition, if, in connection with a merger, consolidation, reorganization, recapitalization or similar transaction in which the Company is not the surviving entity, (i) all obligations under this Agreement are not fully assumed by the surviving or resulting entity, and (ii) the Company fails to adjust the cash or property receivable upon vesting of the Restricted Stock Units such that such cash or property has a fair market value equal to the Fair Market Value of the Common Stock underlying the non-vested portion of the Restricted Stock Units, then the Restricted Stock Units shall become fully vested prior to the effectiveness of such transaction. 1.3.8Notwithstanding the foregoing, in the event of termination of the Grantee's Continuous Status as an Employee, Director or Consultant for any reason, the Restricted Stock Units shall immediately cease vesting as of the date of termination and no further vesting shall occur; provided, however, if such termination occurs as a result of either death or Disability, the Time Vesting of the Restricted Stock Units shall be partially accelerated as follows: upon the date of termination as a result of either death or Disability, the 25% of each Tranche that is next scheduled to satisfy the Time Vesting Condition will be deemed to have satisfied the Time Vesting Condition; provided, for the avoidance of doubt, termination due to death or Disability shall not affect whether or not the Performance Conditions have been satisfied.Any Restricted Stock Units that are not vested on the date of termination shall be forfeited by the Grantee and shall be cancelled. 1.4Tax Withholding Obligations.If the Company shall be required to withhold any federal, provincial, state, local or foreign tax in connection with any issuance or vesting of Restricted Stock Units or the issuance of Common Stock or other securities or property pursuant to this Agreement, and the amounts available to the Company for such withholding are insufficient, then the Grantee shall pay the tax or make provisions that are satisfactory to the Company for the payment thereof.Provided the approval of the Committee is obtained, the Grantee may elect to satisfy all or any part of any such withholding obligation by surrendering to the Company a portion of the Common Stock issued upon the vesting of Restricted Stock Units hereunder, and the Common Stock so surrendered by the Grantee shall be credited against any such withholding obligation based on the then Fair Market Value per share of such Common Stock on the date of such surrender. 2.Rights as a Stockholder.The Grantee will have no rights as a stockholder with regard to any Restricted Stock Unit until it vests and converts into a share of Common Stock.However, in the event that the Company pays a cash dividend with respect to its Common Stock, the Company will pay to the Grantee a cash amount equal to the per-share cash dividend multiplied by the number of unvested Restricted Stock Units held by the Grantee, at the same time as dividends are paid on the Company's outstanding shares of Common Stock. 3.Adjustments.In the event of any merger, reorganization, consolidation, recapitalization, stock dividend, stock split, reverse stock split, spin-off, distribution with respect to the Common Stock (other than a cash dividend) or a similar transaction or other change in corporate structure affecting the Common Stock, the Company shall make equitable and proportionate adjustments to the number of Restricted Stock Units as well as the type of securities or property to be delivered upon vesting thereof.All such adjustments and substitutions shall be made by the Committee in its sole discretion. 4.General. 4.1Governing Law.This Agreement shall be governed by and construed under the laws of the state of Delaware applicable to agreements made and to be performed entirely in Delaware, without regard to the conflicts of law provisions of Delaware or any other jurisdiction. 4.2Notices.Any notice required or permitted under this Agreement shall be given in writing by overnight courier or by postage prepaid, United States registered or certified mail, return receipt requested, to the address set forth below or to such other address for a party as that party may designate by ten (10) days advance written notice to the other parties.Notice shall be effective upon the earlier of receipt or three (3) days after the date on which such notice is deposited in the mails or with the overnight courier. If to the Company: CPI International, Inc. 811 Hansen Way Palo Alto, California 94303-1110 Attention: Chief Financial Officer If to the Grantee, at the address set forth on Exhibit A. 4.3Community Property.
